Citation Nr: 0107679	
Decision Date: 03/15/01    Archive Date: 03/21/01

DOCKET NO.  00-01 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a schedular rating in excess of 30 percent for 
a right knee disability.


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from April 1975 to November 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO), which denied entitlement to a schedular 
rating in excess of 30 percent for the veteran's service-
connected right knee disability.


REMAND

The veteran contends that he is entitled to a schedular 
rating in excess of 30 percent for the service-connected 
right knee disability.  After a review of the evidentiary 
record, the Board is of the opinion that additional 
development should be undertaken prior to appellate review by 
the Board.  In particular, it is noted that this case needs 
to be reviewed and re-adjudicated by the RO in accordance 
with the provisions of the newly-enacted Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (to be codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107), which was signed by the President on 
November 9, 2000, while this appeal was pending.

The VCAA in essence requires that VA undertake any additional 
development that may be necessary to substantiate a veteran's 
claim for VA benefits, regardless of whether the claim is 
well grounded or not.  The additional development may include 
securing any additional evidence identified by the claimant, 
and requesting a medical examination and a medical opinion, 
when necessary.  Also, the VCAA imposes upon VA certain 
additional notice duties.  Id.

In the present case, the record shows that the veteran had a 
total right knee replacement in December 1997 and that, 
consequently, his disability was assigned a temporary total 
rating pursuant to Diagnostic Code 5055 of VA's Schedule for 
Rating Disabilities (the Schedule), 4.71a, Part 4, Diagnostic 
Code 5055, in a February 1998 rating decision.  (This 
diagnostic code also provides, following the temporary total 
rating, for a minimum rating of 30 percent, higher ratings 
based on intermediate degrees of residual weakness, pain, or 
limitation of motion, to be rated by analogy under Diagnostic 
Codes 5256, 5261, and 5262, and for a maximum rating of 60 
percent, when there is evidence of chronic residuals 
consisting of severe painful motion or weakness in the 
affected extremity.  Id.)  In the just cited rating decision, 
the RO also determined that a 30 percent rating would be 
assigned after the expiration of the 13-month period during 
which a temporary total rating would be in effect.

In the rating decision hereby on appeal, the RO denied 
entitlement to an increased rating for the veteran's service-
connected right knee disability, based on the data contained 
in a March 1999 VA "joints" examination report, after 
concluding that the evidence of record did not warrant "[a] 
higher evaluation of 60 percent ... [because the evidence did 
not demonstrate] chronic residuals consisting of severe 
painful motion or weakness in the affected extremity."  It 
appears that the RO did not evaluate the claim for possible 
intermediate ratings under Diagnostic Codes 5256, 5261, and 
5262, as mandated by Diagnostic Code 5055.  Also, the veteran 
has claimed that the March 1999 VA medical examination of his 
right knee was inadequate, in that its report did not 
properly reflect the actual severity of his right knee 
disability, to include the actual limitation of the right 
knee's ranges of motion, which the veteran contends are much 
more severe than as reported by VA.  His contention that that 
examination report is insufficient for rating purposes is 
further based on his belief that "[i]t is illogical and 
dangerous that a condition requiring prosthetic surgery 
performed by a select few specialists could be properly 
evaluated by a G[eneral] P[ractitioner]."  (See statement 
from the veteran received at the Board on August 29, 2000.)

While it appears, from an initial review of the record, that 
the March 1999 VA "joints" examination report may be 
adequate for rating purposes, the Board has determined, in 
view of the provisions of the above-cited VCAA, to 
acknowledge the veteran's argument to the contrary and 
accordingly ask the RO to have the veteran's right knee re-
examined, for rating purposes.  To not do so and, instead, 
determine to render a decision at this time, would be 
potentially prejudicial to the veteran, and a remand is thus 
required, especially since it is also unclear whether the new 
notification requirements set forth by the recently-enacted 
VCAA have been fully complied with.  See Bernard v. Brown, 4 
Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Accordingly, this case is remanded for the following 
additional development:

1.  The RO should schedule the veteran 
for a VA medical examination of his right 
knee.  The examiner should be asked to 
review the pertinent evidence in the file 
prior to the examination (to include the 
March 1999 VA "joints" examination 
report), request, and thereafter 
interpret, any necessary tests and 
specialized studies, examine the veteran, 
and render a comprehensive, legible, 
medical examination report that should 
contain, as a minimum, the following 
information:

A.  A statement as to whether he or 
she reviewed the claims file prior 
to the examination.

B.  His or her opinion as to the 
current severity of the service-
connected right knee disability, in 
terms of evidence of any limitation 
of motion or ankylosis, as well as 
additional functional impairment due 
to objectively-confirmed 
symptomatology including painful 
motion, weakness and fatigability.

The examiner should also be asked to 
discuss in his or her report of medical 
examination the rationale for all of his 
or her opinions and conclusions.

2.  After all the above development has 
been completed, and all newly-produced 
evidence has been associated with the 
file, the RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied. 

For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letters 00-87 (November 17, 2000), 00-92 
(December 13, 2000), and 01-02 (January 9, 
2001), as well as any pertinent formal or 
informal guidance that is subsequently 
provided by VA, including, among other 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.

3.  Thereafter, the RO should re-
adjudicate the claim.  If, upon re-
adjudication, the benefit sought on appeal 
remains denied, both the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the appealed 
claim for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified, but he is nevertheless hereby reminded 
that he has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




